Citation Nr: 1719715	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-05 340A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depressive disorder and a panic disorder.

2.  Entitltment to an initial evaluation in excess of 10 percent for left wrist disability.


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1970 to June 1974.

2.  In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for claims involving service connection for depressive disorder and a panic disorder and an increased rating in excess of 10 percent for a left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The record indicates that the Veteran verbally requested that his appeal be closed because he was satisfied with the decision during contact with the RO on June 24, 2016.  The Veteran indicated that he would not attend a scheduled VA examination and planned on submitting a formal, written withdrawal, which the VA received in July 2016.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for depressive disorder and a panic disorder and entitlement to an  initial evaluation in excess of 10 percent for left wrist disability is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


